DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior office action. 
3.	The prior office actions are incorporated herein by reference, in particular, the observations with respect to the claim language and response to previously presented arguments.
4. 	Claims 1 and 11 have been amended. No new matter has been introduced.
5. 	No new claim(s) has/have been added. 
6.	No claim(s) has/have been cancelled. 
7.	Pending claims include claims 1 – 20.
Response to Arguments
Applicant' s arguments, see pages 10 - 13, filed 03/08/2021, with respect to the rejection(s) of claim(s) 1 – 20 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.

Allowable Subject Matter

1.	Claims 1 – 20 are allowed. The Applicant's arguments (pages 10 - 13) along with the amendments to the most recent set of claims submitted on 03/08/2021 are considered persuasive in their entirety. 

 	“ …the processing including at least i) determining at least one egress port via which the packet is to be transmitted by the network device, ii) modifying one or more fields in a header of the packet to generate a modified header that is indicative of an access control policy applying to the packet, and iii) determining, based at least in part on application of the access control policy indicated by the one or more modified fields of the header, whether the packet a) is to be transmitted by the network device or b) is to be discarded by the network device; and in response to determining, based at least in part on the application of the access control policy indicated by the one or more modified fields of the header, that the packet is to be transmitted by the network device and not to be discarded by the network device: retrieving, with the network device, the at least the payload of the packet from the packet memory, generating, with the network device, a transmit packet at least by combining the at least the payload of the packet with the modified header, and transmitting the transmit packet via the determined at least one egress port of the network device…”
	None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed. 
 

Conclusion
1.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHARISHI V KHIRODHAR whose telephone number is (571)270-7909.  The examiner can normally be reached on 6:00 AM - 3:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Rinehart can be reached on 572-272-3632.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.